                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNDERWRITERS AT LLOYD'S
                                         SUBSCRIBING TO COVER NOTE                     Case No. 19-cv-02945-PJH
                                  8      B1526MACAR1800089,
                                  9                   Plaintiff,                       ORDER VACATING ORDER ON
                                                                                       CROSS-DEFENDANT’S MOTION TO
                                  10            v.                                     DISMISS
                                  11     ABAXIS, INC., et al.,                         Re: Dkt. No. 59

                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          The court inadvertently issued an order granting cross-defendant C.H. Robinson

                                  16   Worldwide, Inc.’s motion to dismiss before defendants and cross-claimants Abaxis, Inc.

                                  17   and Zoetis, Inc. responded. Dkt. 59. This court’s March 9, 2020 order granting cross-

                                  18   defendant’s motion to dismiss is VACATED. Defendants and cross-claimants Abaxis,

                                  19   Inc. and Zoetis, Inc. shall file responses by March 13, 2020 and cross-defendant C.H.

                                  20   Robinson Worldwide, Inc. shall file a reply, if any, by March 20, 2020. The matter will be

                                  21   decided on the parties’ briefings without a hearing.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 10, 2020

                                  24                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  25                                               United States District Judge
                                  26
                                  27

                                  28
